Title: To James Madison from William Willis, 6 July 1803
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona July the 6th. 1803
					
					I have Rec’d from Mr. Catalan Two affidavits, one made by Thomas Lewis and the other by William 


Baker almost every sentence of which is false and altho I was before acquainted with many acts of Vilainy of 


these men yet I cannot but be astonish’d at the easy manner in which they swear to the most attrocious 


falsehoods.  I herewith enclose you an affidavit of Benj. B Mumford and Willm. B Bowen which contradicts some 


of the assertions of Lewis & Baker.
					My health has been so much hurt and my intellects so much injurd by a poisonous 


medicine given me by some one (no doubt) employ’d by these Vilains that I have not yet 


scarcely recovered so as to be able to write
					I am sorry to say that I have found Captain Mills to be the secret agent of 


those men Viz Mumford Lewis & Baker, and that he has been the depository of three 


papers which he has lately sent on to Marseilles.  I once thought Mills innocent but find more 


& more of his Vilany every day.  He has told me four different Stories about the 


Plate and papers I got from him.  I have summoned him to make oath to 


the facts but he has refus’d.  He told me the other day that he saw a Complete set of American Papers in the 


hands of an English Captain but did not let me know till the Vessell was gone.  He has 


also told me that Will. Baker has been an old trader with false papers, 


and that a full set of them can be bought in almost Every port of Europe for a Guinea.  If this is the case there is 


Certainly a necessity of changing the form of the American papers.
					Benj. B Mumford run away from this place, in the night, and did not even call for a passport.  He joined 


Lewis & Baker at Marseilles, and if I am not Misinformed they have with them a large Quantity of false 


papers.  Ogden Schwartz & Co are their agents in Marseilles.  As soon as I recover a little I shall make 


some remarks on the Oaths of Lewis & Baker  I am Sir With Respectfull Esteem Yr Hble Servt.
					
						Will. Willis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
